— In an action commenced by a motion for summary judgment in lieu of complaint, defendants appeal from (1) an order of the Supreme Court, Nassau County, dated December 2, 1975, which granted plaintiff’s motion for summary judgment and denied their cross motion to join additional parties and (2) an order of the same court, dated January 13, 1976, which denied their motion for reargument. Appeal from the order dated January 13, 1976 dismissed. No appeal lies from an order which denies a motion for reargument. Order dated December 2, 1975 affirmed. Respondent is awarded one bill of $50 costs and disbursements to cover both appeals. Execution of the note and default in payment having been established by plaintiff, and not denied by defendants, it was incumbent on them to come forward with proof of evidentiary facts showing the existence of a genuine and substantial issue (see Mills v Ryan, 41 AD2d 689). Such facts have not been established. The existence of an alleged oral agreement does not affect existing promissory notes. Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.